        Case 2:16-cr-00461-GJP Document 147 Filed 02/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

       v.
                                                       Nos. 16-cr-461-1, 2
 JUDY HAISTEN and DAVID HAISTEN




                                      ORDER

      AND NOW, this 2nd day of February 2021, after consideration of Defendants

Judy and David Haisten’s pro se Joint Motion to Vacate Convictions under 28 U.S.C.

§ 2255, (ECF No. 135), the Government’s Response, (ECF No. 140), and the Haistens’

Reply, (ECF No. 144), it is ORDERED that the Motion is DENIED and a certificate of

appealability SHALL NOT issue.



                                                    BY THE COURT:



                                                    ________________________
                                                    GERALD J. PAPPERT, J.




                                          1
